Citation Nr: 1446952	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-23 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected varicose veins of the left lower extremity.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected varicose veins of the right lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected bilateral pes planus.

4.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine (back disability) prior to January 1, 2014.

5.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine (back disability) beginning January 1, 2014.

6.  Entitlement to service connection for radiculopathy of the right lower extremity, claimed as neuropathy, including as secondary to his service-connected back disability.

7.  Entitlement to service connection for dermatitis, also claimed as eczema, to include as secondary to his service-connected varicose veins of the bilateral lower extremities.

8.  Entitlement to service connection for neuropathy of the right upper extremity.

9.  Entitlement to service connection for neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Esq., Hill and Ponton, P.A.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1991.

This case came before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in St. Petersburg, Florida, currently has jurisdiction over this matter.

The Veteran requested a Board hearing which was scheduled to be held in March 2014, but the Veteran requested a continuance.  Thereafter, in August 2014, the Veteran withdrew his request for a hearing, so the Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(e) (2013).

Evidence has been received subsequent to the final consideration of the claim by the RO, but, in August 2014, the Veteran explicitly waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

The Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision.  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  Accordingly, the Board has recharacterized the dermatitis/eczema and left lower radiculopathy service connection issues to include secondary service connection.  Also, the increased rating claim for a back disability was split into claims with respect to two distinct periods because, as explained in the merits discussion below, staged ratings are appropriate.

Also, the Veteran originally appealed denials of his claims for service-connection for depression and left lower extremity radiculopathy (claimed as neuropathy).  In a November 2013 rating decision, the RO granted the claims and assigned disability ratings.  Because those claims for service-connection were granted in full by the RO prior to certification of the appeal, they are not currently before the Board.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in this appeal, the Veteran notified the Board that he intended to withdraw his appeal with respect to his claims of entitlement to increased ratings for service-connected varicose veins of the left and right lower extremities and for service-connected bilateral pes planus.

2.  Prior to January 1, 2014, the Veteran's back disability was manifested by subjective complaints of pain, weakness, fatigability, and decreased range of motion, including a forward flexion of the thoracolumbar spine of less than 120 degrees but of at least 40 degrees even during flare-ups.  The Veteran has experienced incapacitating episodes, but the total duration has been no more than two weeks during any twelve month period.  The Veteran did not have ankylosis of the thoracolumbar spine at any point prior to January 1, 2014.

3.  Beginning January 1, 2014, the Veteran's back disability was manifested by subjective complaints of pain, weakness, fatigability, and decreased range of motion, including a forward flexion of the thoracolumbar spine of 30 degrees or less.  The Veteran has experienced incapacitating episodes, but the total duration has been no more than two weeks during any twelve month period.  The Veteran does not have ankylosis of the thoracolumbar spine.

4.  The Veteran has radiculopathy of the right lower extremity and the evidence is at least evenly balanced regarding whether that disability is etiologically linked to his service-connected back disability.

5.  The Veteran has a disability consisting of eczema and the evidence is at least evenly balanced regarding whether that disability is etiologically linked to his service-connected bilateral varicose veins of the lower extremities.

6.  The Veteran has symptoms of bilateral upper neuropathy, but these symptoms are not etiologically related to any in-service injury or disease; his bilateral upper neuropathy was not caused by any of his service-connected disabilities, and has not been worsened or aggravated by any of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim of entitlement to entitlement to a disability rating in excess of 20 percent for service-connected varicose veins of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal of the claim of entitlement to entitlement to a disability rating in excess of 10 percent for service-connected varicose veins of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal of the claim of entitlement to entitlement to a disability rating in excess of 10 percent for service-connected bilateral pes planus have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2014).

4.  The criteria for a rating higher than 20 percent for a back disability have not been met prior to January 1, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5243, General Rating Formula for Diseases and Injuries of the Spine (2014).

5.  The criteria for a rating of 40 percent, but not higher, for a back disability have been met from January 1, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5243, General Rating Formula for Diseases and Injuries of the Spine (2014).

6.  The criteria for service connection for radiculopathy of the right lower extremity as secondary to a service-connected back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2014).

7.  The criteria for service connection for eczema as secondary to service-connected disabilities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2014).

8.  The criteria for service connection for neuropathy of the right upper extremity, including as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2014).

9.  The criteria for service connection for neuropathy of the left upper extremity, including as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Three Claims for Increased Ratings

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In August 2014, prior to the promulgation of a decision in the appeal, the Veteran, through his representatives, explicitly withdrew his appeal with respect to (1) entitlement to a disability rating in excess of 20 percent for service-connected varicose veins of the left lower extremity; (2) entitlement to a disability rating in excess of 10 percent for service-connected varicose veins of the right lower extremity; and (3) entitlement to a disability rating in excess of 10 percent for service-connected bilateral pes planus.  The withdrawal satisfies the procedural requirements of 38 C.F.R. § 20.204.

The Board concludes that no allegations of errors of fact or law remain for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals with respect to these issues, and they are dismissed.  See 38 C.F.R. § 20.204(c); 38 U.S.C.A. § 7105(d)(5).

II.  Generally Applicable Legal Standards 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

III.  Increased Rating:  Back Disability

The Veteran claims that his service-connected back disability meets the criteria for a rating higher than the currently assigned 20 percent.  He alleges that he has limited range of motion, constant pain, and functional limitations, among other symptoms, that warrant a higher evaluation.  While he has specifically contended that he is entitled to a 40 percent evaluation, the Board will consider whether the criteria for higher evaluations are met as well.

Briefly, the Veteran's representatives have argued that his back disability should be evaluated under both the criteria applicable when the disability was first service-connected and the current criteria.  The Board finds this argument without merit.

"Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version mo[re] favorable to [the] appellant should ... apply unless Congress provided otherwise or permitted the Secretary ... to do otherwise and the Secretary did so."  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991), overruled in part by Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed.Cir. 2003); see also VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).  The current criteria for rating disabilities of the spine have been in effect since September 26, 2003.  See 68 Fed. Reg. 51454-01 (August 27, 2003); 38 C.F.R. § 4.71a.  Notably, the Veteran did not appeal the March 2006 Board decision granting an initial 20 percent evaluation, but no higher, for the back disability, so it is final.  See 38 C.F.R. § 20.1100.  The current appeal relates to a September 2008 claim for an increased rating for the back disability, so the period on appeal only extends back to September 2008.  See 38 C.F.R. § 3.400.  The rating criteria (under either the law or regulations) have not changed since the relevant claim for an increased evaluation was filed, therefore the Board will not address the rating criteria in effect prior to September 26, 2003.

Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (the "Formula").  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  The Formula provides, in relevant part, the following ratings:

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

"Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching."  See id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).  

The rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine; see also 68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Intervertebral Disc Syndrome (IVDS), subject to rating under Diagnostic Code 5243, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code 5243 provides for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Medical Evidence

A December 2008 VA examination of the Veteran's spine resulted in findings of numbness, fatigue, weakness, stiffness, decreased range of motion, pain, and spasms due to his back disability.  The examiner indicated weekly, severe flare-ups lasting three to seven days during which the Veteran had difficulty ambulating.  The report indicated a single incapacitating episode in the prior twelve months and three such episodes in the prior four years.  The duration of the incapacitating episodes was not indicated, but the examiner opined that the incapacitating episodes were not due to IVDS.  The Veteran had a normal gait and no ankylosis of the thoracolumbar spine.  The Veteran did have guarding, pain on motion, and tenderness.  The examination revealed some decreased sensation and reflexes in both the upper and lower extremities.  Measured ranges of motion were 90 degrees for forward flexion with total combined range of motion of 190 degrees with pain.  After three repetitions, there was no additional limitation of range of motion.  The examiner opined that the back disability caused significant effects on the Veteran's usual occupation, including decreased mobility, problems lifting and carrying, lack of stamina, weakness, fatigue, and decreased strength and pain in the lower extremities.

An April 2009 VA examination revealed numbness and paresthesia related to the Veteran's back disability, with severe pain radiating down his left leg.  The examiner noted flare-ups of moderate severity that occurred every one to two months and lasting one or two days.  As of April 2009, the Veteran had experienced two incapacitating episodes in the prior twelve months with a total duration of two weeks.  On physical examination, the examiner noted a normal gait and no ankylosis, but some lumbar flattening.  Sensation and strength were normal in the right lower extremity, but reflexes were decreased in right ankle jerk (1+).  The left lower extremity had decreased range of motion (ankle dorsiflexion), strength, and reflexes.  Lumbar forward flexion was measured as 75 degrees with a total combined range of motion of the lumbar spine of 218 degrees (flexion, extension, left/right lateral flexion, left/right rotation).  After three repetitions, range of motion was additionally limited by pain with forward flexion of 65 degrees and total combined range of motion of 197 degrees.  The examiner diagnosed radiculopathy of only the left lower extremity in addition to degenerative arthritis of the lumbar spine.  The Veteran was employed full-time as a truck driver and had missed two weeks of work in the previous twelve months.  The examiner opined that his condition had "significant effects" on his usual occupation, primarily increased absenteeism in addition to difficulties lifting and carrying objects.

The most recent, September 2013, VA examination revealed limitations of range of motion of the thoracolumbar spine resulting in forward flexion of 70 degrees (with pain at 50 degrees) and combined range of motion of 185 degrees (115 degrees if limited to where pain begins).  After repetitive motion testing, forward flexion was 55 degrees and combined range of motion was 125 degrees with reduced movement, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The examiner also documented the Veteran's report of flare-ups that make movement more difficult and diffuse lumbar tenderness.  The examiner documented the Veteran's demonstration of the additional limitation of motion during flare-ups as 40 degrees of forward flexion and combined range of motion of 75 degrees.

During the September 2013 VA examination, the Veteran exhibited guarding that resulted in an abnormal gait.  Strength and reflexes were normal throughout the lower extremities.  However, the examiner noted decreased sensation in left and right lower extremities and a positive straight leg raise test in the left.  The examiner noted moderate pain, paresthesia and/or dysesthesia, and numbness in the left lower extremity due to radiculopathy.  The examiner indicated the severity of the left lower radiculopathy was moderate.  Notwithstanding these findings that radiculopathy was limited to the left lower extremity, the examiner later indicated that the Veteran had decreased sensations in the right lower extremity due to his back disability.  Imaging studies indicated "prominent bilateral paracentral disc extrusions at L5-S1 associated with moderate to severe bilateral facet and ligamentum flavum hypertrophy resulting in severe spinal canal stenosis."  The examiner opined that "sensory exam findings are consistent with a peripheral sensory polyneuropathy of bilateral lower extremity superimposed on left L5 radiculopathy."

The September 2013 VA examiner noted IVDS of the thoracolumbar spine resulting in incapacitating episodes over the past twelve months with a total duration of less than one week.  He also opined that the back disability negatively impacted his ability to work due to difficulties lifting and kneeling.  The report documents the Veteran's contention that he missed approximately 40 days of work in the past 12 months.

With respect to private treatment, records from January 2008 diagnose the Veteran with lumbar radiculopathy affecting both lower extremities, but primarily the left.  Records reflecting private treatment in 2007 and 2008 from another private provider document complaints of back and bilateral leg pain.  These records also indicate decreased range of motion of the spine without measurement as well as normal strength, sensation and reflexes of the lower extremities.

A July 2014 report on an examination performed by a private physician at the Veteran's request also contains detailed findings pertinent to the issues on appeal.  With respect to the spine, the examiner noted reports of pain that radiates into both lower extremities, bilateral lower extremity weakness, numbness, pain, and paresthesia.  Upon physical examination, the private physician noted tenderness and moderate bilateral para lumbar and bilateral para thoracic muscle spasm as well as muscle guarding.  The examiner determined there were functional limitations due to less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and use of a cane for ambulation.  The examiner measured range of motion as including forward flexion of 30 degrees and combined range of motion of 60 degrees.  These measurements did not change on repetition and also reflect the point at which pain begins.

The July 2014 private examination indicated decreased reflexes and sensation in both lower extremities, as well as constant pain, paresthesia, numbness, and paralysis (moderate in left, mild in right) of the lower extremities.  Straight leg raise for both left and right were positive.  The examiner noted edema and eczema of the bilateral lower extremities which he attributes to the service-connected venous disabilities of the lower extremities.  

With respect to the back disability, the physician opined that the current limitation of functioning has been present since at or about January 1, 2014, which he stated "is when the restricted range of motion was applicable."

Analysis:  Back Disability

The Board notes, initially, that, as a consequence of the grant of service connection for right lower extremity neuropathy, the symptoms of both lower extremities are subject to separate ratings and, so, will not be used to grant a higher evaluation for the service-connected back disability.  See 38 C.F.R. § 4.14 ("the evaluation of the same manifestation under different diagnoses [is] to be avoided").

For reasons explained below, analysis of the appropriate criteria will be applied to two distinct time periods.  The first is the period extending from the date of claim (September 15, 2008) to December 31, 2013.  The second is the remainder of the appeal period beginning January 1, 2014.

The VA examinations, private treatment records, and VA treatment records reflecting the symptoms of the Veteran's back disability during the first period contain no documentation of a limitation of motion resulting in a forward flexion of the thoracolumbar spine of 30 degrees or less.  Similarly, those records contain no documentation or diagnosis of ankylosis, nor any allegation by the Veteran of ankylosis of the thoracolumbar spine.  For instance, the Veteran contended in his August 2011 VA Form 9 that he could not bend to touch his toes "without pain."  The statement necessarily implies both that he could bend and, in fact, could touch his toes, albeit with pain.  While, as the various medical records attest, the Veteran had limited range of motion in his back, his thoracolumbar spine was not ankylosed at any point during the first period under consideration.  In fact, the most limited motion documented, which were the limitations occurring during flare-ups as demonstrated by the Veteran at the September 2013 VA examination, included forward flexion of 40 degrees and combined range of motion of 75 degrees.  While this limitation of motion is significant, it is squarely contemplated by and falls within the criteria for a 20 percent evaluation.

The Board recognizes that the Veteran also experienced weakness, fatigability, stiffness, pain, and resulting functional limitations.  For instance, the Veteran exhibited guarding with an altered gait at the September 2013 VA examination.  However, muscle spasm or guarding severe enough to result in an abnormal gait is one of the criteria for a 20 percent rating.  The VA examiners in 2008, 2009, and 2013 all noted some functional limitations relating to lifting and carrying, as well as other impacts like weakness, disturbance of locomotion, and interference with sitting and standing.  Again, while the Board recognizes the significance of these functional limitations, it finds the limitations are more consistent with the criteria for a 20 percent rating and the functional impact typical for that level of disability rating.

In making this finding, the Board has assigned significant probative weight to the September 2013 VA examiner's opinion, as well as to the opinions of the December 2008 and April 2009 VA examiners.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the opinions of those examiners and the finding of the Board finds additional support in the July 2014 opinions of the Veteran's private physician.  In his July 2014 report, the private examiner indicated the Veteran's symptoms warranted a 40 percent evaluation, but specifically opined that the more significant "limitation of functioning has been present since at or about January 1, 2014 which is when the restricted range of motion was applicable."  This finding supports the Board's conclusion that, prior to that date, the functional limitations were not as severe as those found by the July 2014 private examination.

The Veteran has not alleged that his limitation of motion and functional impacts more closely approximate the criteria for a 50 percent (unfavorable ankylosis of the thoracolumbar spine) or 100 percent rating (unfavorable ankylosis of the entire spine).  The Board finds his disability picture does not more closely approximate either of those higher criteria.  As noted, the Veteran's thoracolumbar spine was not ankylosed at any point during the appeal period and, so, could not be unfavorably ankylosed.  Moreover, the Veteran does not exhibit the functional impacts associated with unfavorable ankylosis of the thoracolumbar spine or the entire spine as listed in Note 5 to the General Rating Formula for Diseases and Injuries of the Spine.

In addition, the Board acknowledges that the Veteran contends that his service-connected back disability warrants a higher evaluation.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a mental health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms and objectively measurable criteria, like range of motion, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, including painful motion and functional impact, particularly as they illuminate or underscore the medical opinions of record.  For instance, the Board has credited the Veteran's reports of flare-ups that limited his forward flexion to 40 degrees and credits his statements, as recorded by multiple examiners, that he has difficulty lifting, carrying objects, and sitting/standing for long periods of time.

In summary, the Board finds that, prior to January 1, 2014, the Veteran's limitation of motion and functional impacts most closely approximated the criteria for a 20 percent disability rating, rather than the criteria for a 40 percent or higher rating.

With respect to neurologic abnormalities, the greater weight of the probative evidence is against finding any neurologic abnormalities due to the back disability that are not subject to separate ratings.  Neither treatment records nor examinations have revealed any bowel or bladder impairments.  The diagnosed and documented neurological abnormalities of his lower extremities are subject to separate ratings.  The Veteran was already service-connected for radiculopathy of the left lower extremity and, as discussed below, he is now service-connected for radiculopathy of the right lower extremity.  While the Veteran has been diagnosed with hip drop, the symptoms and functional limitations associated with that condition (including altered gait and weakness of the left lower extremity) have been considered and applied in rating the Veteran's back disability and radiculopathy of the left lower extremity.  See 38 C.F.R. § 4.14.  The Board finds that separate ratings at this time for any neurologic abnormalities other than the bilateral lower extremity radiculopathy, now subject to separate ratings for both left and right, would not be appropriate.

As noted above, if the Veteran is entitled to a higher rating for IVDS, the Board must grant that higher rating.  However, the April 2009 VA examination documented the greatest total duration of incapacitating episodes (two weeks) during the September 2008 through December 2013 portion of the appeal period.  Incapacitating episodes of a two week duration during a twelve month period satisfies the criteria for a 20 percent rating.  Higher ratings for IVDS require at least four weeks (40 percent) or six weeks (60 percent) of total duration of incapacitating episodes.  Therefore, the Veteran is not eligible for any higher rating for thoracolumbar IVDS based on incapacitating episodes and the Board will not address those rating criteria any further.  See Formula for Rating IVDS.

The Board finds that the most probative evidence is against the Veteran's claim for a rating in excess of 20 percent for his service-connected back disability for the portion of the appeal period prior to January 1, 2014.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.

With respect to the second portion of the appeal period, which began January 1, 2014, the Board finds that a 40 percent evaluation is appropriate.  In making this finding, the Board assigns significant probative weight to the July 2014 private examination report and opinions contained therein.  Nieves-Rodriguez, 22 Vet. App. at 304.  Prior treatment records and VA examinations document a gradual worsening of the condition which, together with the detailed findings and convincing rationale of the July 2014 examiner, convinces the Board that the Veteran began experiencing decreased range of motion and functional limitations that most closely approximate the criteria for a 40 percent rating, i.e. forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

In making this finding, the Board has considered whether higher 50 percent or 100 percent ratings would be appropriate.  However, VA and private examiners have consistently found normal range of motion of the cervical spine and, despite significant limitations in range of motion, at least some ability to move the thoracolumbar spine.  The July 2014 examiner, for instance, found forward flexion of the thoracolumbar spine of 30 degrees as well as limited movement in each of the other measurable directions.  This movement was characterized by weakness, fatigability, pain, and other functional limitations, but the Board finds that the combined effect is not more limiting than a favorably ankylosed thoracolumbar spine.  The range of motion and functional limitations associated with the Veteran's back disability most closely approximate the 40 percent criteria for the period beginning January 1, 2014.

In reaching this conclusion, the Board has considered whether there are additional neurological abnormalities or incapacitating episodes of IVDS that would warrant a higher rating.  As with the period prior to January 1, 2014, the only neurological symptoms associated with the service-connected back disability are those attributable to the now service-connected radiculopathy/neuropathy of the bilateral lower extremities.  The left hip drop has been considered in rating both the back disability and, previously, in rating the service-connected radiculopathy of the left lower extremity.  An additional rating based on the same symptoms (e.g. pain, altered gait, functional limitations) would not be appropriate in the circumstances of this matter.  38 C.F.R. § 4.14.

The Board finds that the most probative evidence is against the Veteran's claim for a rating in excess of 40 percent for his service-connected back disability at any time during the appeal period.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.

Extraschedular Rating

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's back disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his low back is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  As discussed above, the symptoms of the Veteran's back disability consist primarily of limitation on motion and limitation of activities, as well as pain.  The Veteran's symptoms of limitation of motion and activities caused by pain, weakness, and fatigue are specifically contemplated by the general rating formula and have been explicitly relied upon in evaluating the back disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

In making this determination, the Board notes that the Veteran has multiple ratings for his back disability, his radiculopathy of the left lower extremity, and his bilateral varicose veins of the lower extremities.  In addition, subsequent to this decision, the Veteran will receive a separate evaluation for his radiculopathy of the right lower extremity.  Of course, upon rating the Veteran's radiculopathy of the right lower extremity, the AOJ will again have to consider the combined effect of the Veteran's disabilities.  However, on the record now before the Board, referral for an extraschedular rating for a back disability is not warranted.

TDIU

A claim for a total disability rating based on unemployability (TDIU) is an element of all increased rating claims, Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the August 2014 submission by the Veteran's representatives does not argue or otherwise suggest that TDIU should be granted, the Board will briefly consider the matter.  Most pertinently, the best available evidence, i.e. the Veteran's own August 2014 statement, indicates that he is currently employed and works up to 70 hours per week as a truck driver.  He is not unemployed.  Of course, the regulations permit the grant of entitlement to TDIU where employment is marginal.  See 38 C.F.R. § 4.16(a).  The Veteran has not alleged that his income is below the poverty threshold, so the Board will not find marginal employment on that basis.  Id.

Instead, the Veteran argues in his statement that his employer "has accommodated" his functional limitations by "not require[ing] much lifting."  The Board may determine marginal employment "on a facts found basis" when a veteran is employed in "a protected environment such as a family business or sheltered workshop."  Id.  The Board finds that the single accommodation identified by the Veteran, which is only a partial accommodation (e.g. "much lifting"), does not render his employment for up to 70 hours per week to be marginal as that term is used in the governing regulations.  Rather, the Veteran is currently employed driving a truck and the greater weight of the evidence is against finding that he is incapable of performing the physical and mental tasks required of a driver.

The Board recognizes that the July 2014 private examiner opined that the Veteran's "self-employment is a sheltered environment and not considered gainful employment."  However, the factual assumption of self-employment is contradicted by the Veteran's own August 2014 statement that he has an employer.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  This is enough to disregard the opinion, though the Board also notes that the examiner is a medical expert, not a legal expert.  For this reason too, the Board gives no probative weight to his opinions regarding whether the Veteran's employment meets the legal criteria with respect to marginal or sheltered employment.  See, e.g., Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Veteran does not meet the criteria for entitlement to TDIU because he is employed and his employment is not marginal.

IV.  Service Connection:  Lower Right Radiculopathy and Dermatitis/Eczema

The Veteran asserts that he currently suffers from lower right radiculopathy that was incurred in or as a result of his active duty service or that is caused by his service-connected back disability.  He also asserts that he currently suffers from dermatitis and/or eczema that was incurred in or as a result of his active duty service or that is caused by his service-connected varicose veins of the lower extremities.  Finally, he asserts that he is entitled to service connection for neuropathy of his right and left upper extremities.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998); 38 C.F.R. § 3.310.  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Lower Right Radiculopathy

The evidence establishes that the Veteran has neurological symptoms of the right lower extremity.  For instance, March 2008 private treatment record documents bilateral numbness of the lower extremities and an assessment of "radicular syndrome of the lower limbs" also described as "likely lower lumbar radiculopathy particularly on the left."  As noted above, the September 2013 examiner opined that "sensory exam findings are consistent with a peripheral sensory polyneuropathy of bilateral lower extremity" and the July 2014 private examiner diagnosed radiculopathy of the right lower extremity.  A current disability consisting of radiculopathy of the right lower extremity is established.

With respect to etiology, the Board finds convincing the July 2014 examiner's opinion that the condition "is secondary to and caused by his lumbar spine condition and is a result of the long-term nerve damage from his lumbar spine."  That finding is consistent with the implied association mentioned in the September 2013 VA examination and, the Board concludes, otherwise merits the assignment of significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.

The only evidence against finding an etiological link, consisting primarily of failures to diagnose the right lower extremity symptoms as neuropathy or radiculopathy, have little probative weight compared to the July 2014 private opinion, especially as bolstered by the September 2013 VA examination.

Accordingly, entitlement to service connection for radiculopathy of the right lower extremity as secondary to a service-connected back disability is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).



Dermatitis / Eczema

The evidence establishes that the Veteran has eczema.  There are scattered references to dermatitis and/or eczema throughout the Veteran's treatment records, such as the November 2009 VA treatment note that includes a diagnosis of dermatitis.  Most recently, the July 2014 private examination resulted in a diagnosis of varicose eczema.  A current disability is established.

The only etiological opinions of record are favorable including, most notably and most definitively, the July 2014 examiner's opinion that the condition "is more likely than not...secondary to and caused by his varicose veins in both lower extremities."  The examiner explained that eczema is commonly associated with varicose veins and is caused by increased pressure in the veins of the leg.  The Board assigns the opinion significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.  Similarly, a March 2009 VA treatment record documents a skin condition of the left foot due to his vein condition.  There are no etiological opinions against the claim.

Therefore, the Board finds that the greater weight of the evidence is in favor of finding that the Veteran's eczema is caused by his service-connected varicose veins.  Entitlement to service connection for eczema as secondary to service-connected disabilities is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).

Neuropathy of the Upper Extremities

The Veteran suffered a fall during his active service and, so, an in-service event is established.

With respect to a current disability, treatment records document neurological abnormalities of the upper extremities.  For instance, a February 2009 private treatment provider diagnosed the Veteran with "cervicalgia with left upper extremity paresthesias" based, in part, on a February 2009 radiology report indicating "left side foraminal encroachment" at the C5-6 level.  Likewise, a March 2009 VA treatment indicated left arm numbness and stiffness while driving which the provider indicated was "apparently [an] ulnar nerve problem" rather than radiculopathy.  In addition, the Veteran has complained of neurological symptoms in both upper extremities, including in a December 2008 statement submitted in support of his claim.  This evidence is sufficient to establish a current disability or symptoms of a current disability.

The determinative issue, then, is a causal nexus between the in-service event and the current disability.  There is no medical evidence to provide the necessary link.  The Veteran's own contentions are bald conclusions, without any supporting reasoning, referral to medical opinions or diagnoses, or other substance that would elevate his statement to something more than a naked claim.  His conclusory statements are not, on this record, competent evidence of a causal nexus.  See Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45.

Given the lack of any medical evidence suggesting a link between the fall and his recent upper extremity neuropathy, the Board finds particularly probative the fact that the current disability had onset many years after his active service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (permitting consideration of delay in seeking medical treatment as negative evidence).  The Board also finds that the delayed onset weighs decisively against service connection on a presumptive basis either based on first manifestation during the presumptive period or based on a continuity of symptomatology.  See, e.g., 38 C.F.R. § 3.307.  The greater weight of the evidence is against finding that the current neuropathy of the upper extremities is etiologically related to his active service.

The Board also notes that the Veteran has, at least, implied that his current upper extremity neuropathy is related to his service-connected conditions.  See, e.g., February 2010 Notice of Disagreement (NOD).  However, it is not apparent how any of his current service-connected conditions could cause neuropathy of the upper extremities.  His service-connected conditions include a low back disability, varicose veins of the lower extremities, radiculopathy of the lower extremities, pes planus, eczema (currently present primarily in the lower extremities according to the July 2014 examiner), and depression.  The physical ailments all relate to the low back and lower extremities and the Board is unaware of a plausible mechanism whereby a psychological ailment might cause the current condition.  At the least, any such causal nexus is beyond the medical competence of both the Board and this lay Veteran.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  

The only medical evidence, as discussed above, regarding etiology relates the condition to cervical spine abnormalities.  The Veteran is not service-connected for a neck disability and there is no medical evidence to link any of his service-connected disabilities to his neuropathy of the upper neuropathy.  There is no medical basis to award service-connection on a secondary basis.  38 C.F.R. § 3.310.

The evidence is not in equipoise, so the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.  The criteria for service connection have not been met for neuropathy of the left upper extremity or for service connection for neuropathy of the right upper extremity, including as secondary to a service-connected disability.

V.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in November 2008 and April 2009, prior to the initial adjudications of each of his claims on appeal.  The Veteran also received multiple additional VCAA notice letters.  The notice letters informed the Veteran with respect to how disability ratings and effective dates are assigned.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, other medical records, lay statements, and other evidence identified by the Veteran.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination with respect to the issues resolved in this decision.  VA has provided the Veteran with multiple examinations, including VA examinations in December 2008, April 2009, and September 2013.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology with respect to the back disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  With respect to the service-connection claims for lower right radiculopathy and eczema, the Board has granted entitlement to service connection based on the July 2014 private examination report submitted by the Veteran.  No further assistance with respect to those claims is required.

With respect to the neuropathy of the upper extremities, no examination was provided.

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

As discussed in the merits, current disabilities of the upper extremities and an in-service event have been established, but there is no medical evidence or opinion linking or even associating the current disabilities to the in-service event or to any other service-connected disability.  The only indication of any sort is the Veteran's bald claim, such as in his February 2010 NOD, that his neuropathy of the upper extremities is related to his lower back disability.  The medical evidence of record, including February 2009 private treatment records, affirmatively connects the upper extremity neuropathy to a spine abnormality, which undercuts the Veteran's own, unexplained, lay opinion.  While the McLendon threshold is a low one, it cannot be met solely by a Veteran's allegation or there is no threshold at all.  McLendon, 20 Vet.App. at 83 (listing types of evidence that indicate a current disability "may be associated" with military service).

The Board finds that the evidence of record does not indicate that his neuropathy of the upper extremities may be associated with his active service or with any other service-connected disability.  In fact, the competent medical evidence strongly suggests a nonservice-connected neck disability is, in fact, the cause of the neuropathy of his upper extremities.  The McLendon standard has not been met with respect to the neuropathy of the bilateral upper extremities.  No examination is required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

The appeal as to the issue of entitlement to a disability rating in excess of 20 percent for service-connected varicose veins of the left lower extremity is dismissed.

The appeal as to the issue of entitlement to a disability rating in excess of 10 percent for service-connected varicose veins of the right lower extremity is dismissed.

The appeal as to the issue of entitlement to a disability rating in excess of 10 percent for service-connected bilateral pes planus is dismissed.

Entitlement to a disability rating in excess of 20 percent for service-connected back disability prior to January 1, 2014, is denied.

Entitlement to a disability rating of 40 percent, but no more, for service-connected back disability as of January 1, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for radiculopathy of the right lower extremity as secondary to a service-connected back disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for eczema as secondary to a service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for neuropathy of the right upper extremity is denied.

Entitlement to service connection for neuropathy of the left upper extremity is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


